Citation Nr: 1143083	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  11-10 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the reduction of a 10 percent rating to noncompensable, effective June 1, 2010, for bilateral hearing loss, was proper.  

2.  Entitlement to a rating in excess of 10 percent prior to June 1, 2010, and to a compensable rating thereafter, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughters



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The June 2009 rating decision granted the Veteran a 10 percent rating for bilateral hearing loss, effective from August 27, 2008.  Subsequently the RO determined that the assignment of a 10 percent rating for bilateral hearing loss was clear and unmistakable error and reduced the rating to noncompensable, effective from June 1, 2010.

At his September 2011 hearing the Veteran expressed concern that some of his records might have ended up in the file of another veteran with a similar name.  A review of the file indicates that none of the Veteran's records are missing from his claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A March 2010 rating action reduced the assigned disability rating for bilateral hearing loss from 10 percent to noncompensable, effective June 1, 2010.  Later in March 2010 the Veteran expressed disagreement with this determination.  The Board accepts the Veteran's statement as a timely notice of disagreement with respect to the March 2010 determination, but the RO has not issued a statement of the case.  See 38 C.F.R. § 20.201 (2011).  Under this circumstance, the Board must remand the issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran was last afforded a VA examination for his hearing loss in April 2009, over two years ago.  At his September 2011 hearing, the Veteran testified he felt the examination was inadequate because he did not understand the audiologist's instruction on what he had to do.  He further reported that his bilateral hearing loss had worsened since this last examination.  Overall, the Veteran feels the April 2009 audiological report is not indicative of his current hearing loss.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

At the hearing the Veteran indicated that he now gets all of his treatment at VA.  Copies of the Veteran's VA treatment records should be obtained dated from August 2007, a year prior to receipt of his claim for an increased rating. 

At the hearing the Veteran reported that he had been awarded Social Security Administration (SSA) disability benefits may years ago due to back disability.  As such records would be of no relevance to the current claims, such records will not be requested.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain all of the Veteran's VA treatment records related to hearing loss dated from August 2007 to present.

2.  When the above action has been accomplished, afford the Veteran a VA audiology examination to determine the extent and severity of his bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examiner should fully describe the functional effects of the Veteran's hearing loss disability.  

3.  Provide the Veteran a statement of the case that addresses the issue of whether the decision to reduce the Veteran's rating from 10 percent to noncompensable was proper.  The Veteran and his representative should be provided notice of the Veteran's right to file a substantive appeal.  This particular claim should be returned to the Board only if the Veteran perfects his appeal by filing a timely substantive appeal.

4.  Readjudicate the claim for a rating in excess of 10 percent prior to June 1, 2010, and to a compensable rating thereafter, for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



